---, ~   "~"      I III     II II I   llllll     Ill ..........                        I   - --   i Ill   "-
                                               ~.~__~%




 Order issued November                 ,2012




                                                                  In The
                                 (£ourt of
                           fth Oi trict of exae at
                                                  No. 05-12-00658-CV


                I-NNOVATIVE TECHNOLOGY SOLUTIONS, LP, Appellant



                                      YOUNGSOFT, INC., Appellee


                                                                  ORDER

         We GRANT appellant’s October 30, 2012 motion for an extension of time to f’de a reply

brief. Appellant shall file its reply brief on                             19, 2012.